Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 1 of 16

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

X
MENDEL STERN, AHARON OSTREICHER,
YOCHONGN MARKOWITZ, ABRAHAM KOHN,
lSAAC SCHWIMMER, ESTHER SCHWIMMER, JOEL
SABEL, YOEL FRIED and FRAIDA M. FRIED, MELECH
KRAUSS, lSRAEL OSTREICHER,

 

 

Plaintiffs,
-against-

HIGHLAND LAKE HOMEOWNERS ASSOCIATION,
ARTHUR EDWARDS, lNC., ARCHWAY PROPERTY
MANAGEMENT, INC., CARMINE MASTROGIACOMO,
CHRISTOPHER PERRINO, ALEX RUBANOVICH,
NANCY DIAZ and RAY TORRES,

Defendants.

 

DEFENDANTS’/
COUNTERCLAIMING
DEFENDANTS’ FIRST
REQUEST FOR
PRODUCTION OF
DOCUMENTS

AND THINGS

2018-Cv-04622 (NSR)

DEFENDANTS’/COUNTERCLAIMING DEFENDANTS’ FIRST REOUEST FOR
PRODUCTION OF DOCUMENTS AND THINGS DIRECTED TO PLAINTIFFS

PLEASE TAKE NOTICE, that pursuant to Rule 34 of the Federal Rules of Civil
Procedure, the Defendants and Counterclaiming Defendants, by their respective Attorneys
demand that Plaintiffs respond to the following requests for production of documents, and
produce the documents requested, pursuant to the Federal Rules of Civil Procedure, which

require service of responses on Defendants’ and Counterclaiming Defendants’ Attorneys within

thirty (30) days after service of these requests

These requests are continuing and any information secured subsequent to the service of

your responses, which would have been includible in the responses had it been known or

available, is to be supplied by supplemental responses

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 2 of 16

INSTRUCTIONS TO DOCUMENT REOUESTS

A. If any of the following Demands cannot be answered in full, answer to the extent
possible, specifying the reason for your inability to answer the remainder and stating all
information or knowledge you have concerning the answered portion If your answers are in any
way qualified, please set forth the terms and explanations of each such qualification

B. Concerning any document which you are asked to produce in these demands
which you do not produce on the grounds of attorney`work-product or attorney/client privilege,
or for any other person, state the following:

(l) each and every basis in fact and law for withholding the production of
such documents;

(2) the identity of each document, including the name of the author,
addressee, all receipts or distributee title, type of documents (e.g. memorandum, letter, report);
subject matter and date;

(3) the present location of each document; and

(4) the identity of each person who has been shown such document

C. For each Document Request, identify separately: (l) all persons involved directly
or indirectly in the preparation of the response to the Document Request (providing the
information for each person as requested in Paragraph D below); and (2) all documents consulted
during the preparation of the response to the Document Request (providing such information for
each documents as requested in Paragraph F below).

D. When identifying persons in responding to these Document Requests, you shall:

(1) state the person's full name;

(2) state the person’s business and residential addresses; and

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 3 of 16

(3) state the person's business and residential telephone numbers.
E. When identifying an oral communication (including telephone conversations) in
responding to these Document Requests, you shall include:
(l) all parties thereto;
(2) the date of the communication;
(3) all person(s) present during the communication; and
(4) the substance of the communication

F. When identifying a document in responding to these Document Requests, you

shall:

(l) identify the author(s) and all persons to whom it was distributed;

(2) state its title or other identifying data;

(3) state the date of the document;

(4) if such document was, but no longer is, in your possession or subject to
your control, state what disposition was made of it; and

(5) if produced, identify by Bates number(s).

G. All information requested herein is to be set forth if it is in the possession or
control of, or is available or accessible to you or any of your current or former agents, employees
or representatives

H. If in responding to any Document Request and a privilege is claimed, identify the
document, oral communication or other information which you claim is privileged in accordance
with Paragraphs above; describe the form in which the alleged privileged information exists
(e.g., type of document, recollection of a person); describe the subject matter of the privileged

information (without revealing the information for which you claim a privilege); specifically

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 4 of 16

state the claim of privilege and the ground upon which the claim rests; and identify all persons or
entities Who have received or otherwise had access to said matter.

I. In accordance with the applicable Federal Rules of Civil Procedures, the
Document Requests are continuing in nature, and any subsequently discovered or additional
information responsive to these Document Requests shall be supplied immediately upon any
such matters coming to your attention

J. In answering these Document Requests, you are requested to furnish all
information which is available to you, including information in the possession of your attorneys
or investigators, and not merely such information known of your own personal knowledge lf
you cannot answer the following Document Requests in full after exercising due diligence to
secure the information to do so, so state and answer to the extent possible, specifying your
inability to answer the remainder and stating whatever information or knowledge you have
concerning the unanswered portions

K. lf any document requested or described in your responses is not attached to your
responses, then the substance of each such document should be set forth in an explanation given
as to why the document is not being attached ln the event that any such document is not in your
possession, custody or control, please specify what disposition was made of it and identify the
person now in possession, custody or control of it. In the event that any such document has been
destroyed, please specify the date and manner of destruction, the reason for destruction, and the
identification of all persons authorizing and/or carrying out the destruction

L. If, in answering these Document Requests you encounter any ambiguity in

construing either the Document Request or a definition or instruction relevant to the inquiry

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 5 of 16

contained within the Document Request, set forth the matter deemed “ambiguous” and set forth
the construction chosen or used in answering the Document Request.

M. lf you object for any reason to any discovery request or any portion thereof, you
are directed to respond fully to the remaining requests and portions thereof

N. lf a request is made for production of documents which are no longer in the
possession, custody and/or control of each and every Plaintiff, state when such documents were
most recently in the possession, custody and/or control of any Plaintiffs, the identity of the
person(s) who had possession, custody and/or control, and What dispositions were made of them,
including the identity of the person(s) believed to be presently in possession, custody and/or
control of the documents If a document has been destroyed, state when such document was
destroyed, identify the person(s) who destroyed the document, and the person(s) who directed
that the document be destroyed and the reasons the document was destroyed

O. If more than one copy of a requested document (e.g., a clean copy and a copy
with handwritten or other notations) exists, and if one or more documents have any writing on
them which differentiate them from other copies each and every Plaintiff shall produce all such
copies

P. All electronic documents should be produced in the following format: DAT,
OPT, lmages (Multipg PDFS or TIFFS are preferred), Text (Multipg Text files preferred),
Natives, and with all metadata included

Q. These document requests are continuing and, if at any time subsequent to
production of the documents requested herein, any document responsive to any request herein is
located or comes within the custody, possession, or control of each and every Plaintiff,

Defendants request that it forthwith be produced

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 6 of 16

DEFINITIONS

A. The terms “you” and “your” shall mean each and every Plaintiff or any of their
agents employees officers directors or representatives and shall be interpreted to include both
the singular and the plural meaning of each word

B. As used herein, “person” shall mean any natural person, individual, firm,
partnership, association, joint venture, estate, trust, receiver, syndicate, enterprise or
combination, corporation or other legal, business or government entity.

C. As used herein, “communication” shall mean any statement transmitted either
orally or in writing, between two or more persons including but not limited to correspondence,
telegrams telexes memoranda, notes telephone conversations e-mail and direct personal
statement

D. “Document” means any papers writings or records of any type, source or
authorship, in your possession, custody or control, or of which you have knowledge, wherever
located, however produced or reproduced and whether a draft, an original or a copy. By way of
illustration and not limitation, the term “documents” shall include memoranda or telephone
conversations summaries diaries or other records of personal conversations or interviews and
minutes summaries or other records of any meetings discussions or conferences as Well as all
other notes reports records data, memoranda, correspondence, notebooks scrapbooks diaries
minutes summaries financial statements ledgers magnetic tape or other sound recordings
telegrams letters photographs drawings plans studies manuals instructions bids
specifications curves graphs sketches blueprints charts motion picture film, microfilm,
computer records photographs photograph negatives videotapes microfiches photocopies

photostats descriptions purchase orders agreements drafts of agreements trade tickets or trade

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 7 of 16

records account statements contracts invoices cancelled checks bills of lading, prospectuses
inter-office and intra-office communications offers notations of any sort of conversations and
meetings bulletins computer printouts and records invoices worksheets accountants notes and
workpapers published or unpublished speeches manuscripts or articles transcripts affidavits
depositions printed matter, publications and any other retrievable intelligence, however
recorded, memorialized or preserved Any original or copy containing thereon or having
attached thereto any alterations notes comments or other material, not included in each original
or copy, shall be deemed a separate documents within the foregoing definition

E. “Relate” or “relating to” shall mean pertaining to, recording, evidencing,
concerning, containing, setting forth, revealing, reflecting, referring to, showing, disclosing,
describing, explaining, or summarizing

F. As used herein, “date” shall mean the exact day, month and year if ascertainable,
or, if not, the best approximation thereof, including relationship to other events

G. The singular form of a word shall be interpreted to include the plural, and “and”
as well as “or” shall be construed either disjunctiver or conjunctively, as necessary to bring
within the scope of these Document Requests any answers which might otherwise be construed
to be outside their scope.

H. For purposes of these Requests the term “services” shall refer to any and all
construction, engineering, building or other like services including the supply of labor and/or
materials used in connection with any work performed by you at the subject premises

I. “ldentify” means when used in reference to:

(l) Document: its character (e.g. letter, memorandum, report, etc.); its title,

date, author, addresses all distributes the number of pages its subject matter, an identification

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 8 of 16

or each person you have reason to believe may have knowledge of the contents thereof; its
present location; the identification of its custodian or, if any such documents was but is no longer
in existence or in possession of or subject to your control, the disposition made of it and the
circumstances and date of such disposition;
(2) Person: his or her name, home and business address employer and

position

J. “All documents” means every document as defined above, whether an original or
a copy, and whether or not in your possession, custody or control, which is known to you and
every document which can be located or discovered by reasonably diligent efforts

K. “Describe” means to state the date or dates of and identify each person involved
in the transaction, communication, event or occurrence in question

L. “Person” means any natural person, corporation, partnership, business entity,
association or organization

M. The conjunctions “and” and “or” shall be disclosing, averring to, comprising,
evidencing, constituting, or revealing, directly or indirectly, in whole or in part.

N. The term “relevant time period” refers to the time periods referred to in the
Complaint.

O. “Plaintiffs” means any or all of the following: MENDEL STERN, AHARON
C)STREICHER, YOCHONON MARKOWITZ, ABRAHAl\/l KOHN, ISAAC SCHWIMMER,
ESTHER SCHWIMMER, JOEL SABEL, YOEL FRIED and FRAIDA M. FRIED, MELECH

KRAUSS, ISRAEL OSTREICHER.

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 9 of 16

P. “Counterclaiming Defendants” means any or all of the following: CARMINE
MASTROGIACOMO, CHRISTGPHER PERRING, ALEX RUBANOVICH and RAY
TORRES.

DOCUMENT REOUESTS

l. Each and every document that identifies the names addresses and telephone
numbers as well as any e-mail addresses of every Plaintiff.

2. Each and every communication and/or document that identifies any complaint,
report, incident or other event that any Plaintiff reported to any law enforcement authority
regarding any acts or omissions of the Counterclaiming Defendants during the relevant time
period

3. Each and every document that identifies any report, inspection, observation,
review of conditions of the alleged discriminatory conduct by the Counterclaiming Defendants
during the relevant time period

4. All communications and documents related to Plaintiffs’ ownership of any
property in the Highland Lake Homeowners Association (the “Association”) during the
relevant time period

5. All communications and documents forwarded or received by any Plaintiff and/or
representative of any Plaintiff from any of the Counterclaiming Defendants during the relevant
time period

6. All communications and documents forwarded or received by any Plaintiff from
the Association during the relevant time period

7. All communications and documents forwarded or received by any Plaintiff from

any New York State or Federal Agency, body or commission with regard to alleged

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 10 of 16

discriminatory conduct by any of the Counterclaiming Defendants during the relevant time
period

8. All communications and documents forwarded or received by any Plaintiff with
regard to efforts to sell any real property located in the Association during the relevant time
period

9. All communications and documents between any Plaintiffs with regard to the
Association during the relevant time period

lO. All communications and documents evidencing the payment of any Association
dues received by any of the Plaintiffs.

ll. All communications and documents with regard to any payment of Association
dues paid by any of the Plaintiffs during the relevant time period

12. Any and all documents supporting to or related to any allegations in the
Complaint of the Plaintiffs.

l3. True and complete copies of any statements of witnesses to any material facts or
claims in the Plaintiffs’ Complaint.

14‘ Copies of any and all statements transcripts or reports (signed or unsigned) and
any other writings of any of the Plaintiffs which in any way concern the allegations set forth in
the Complaint or a statement that no such document or information is in the possession of any
Plaintiff during the relevant time period

15. Copies of any and all statements transcripts or recordings or report (whether
signed or unsigned) and other writings of any of the Counterclaiming Defendants which in any
way concern the allegations set forth in the Complaint or Answer herein, or a statement that no

such document or information is in the possession of any party you represent

lO

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 11 of 16

l6. Copies of any all documents communications agenda, meeting minutes
resolutions or other related documents in the possession of any of the Plaintiffs with regard to
actions or omissions of the Association or any of the Counterclaiming Defendants

l7. All documents that Plaintiffs intend to introduce at any Trial in this case.

18. True and complete copies of any statements of witnesses to any actions taking
place at any meeting of the Association during the relevant time period

19. Any and all document which mentions discusses involves concerns refers to,
and/or relates to any potential changes in any rules or regulations of the Association during the
relevant time period

20. Any and all documents which mention, discuss involve, concern, refer to, and/or
complain about actions or omissions of any of the Counterclaiming Defendants that any
Plaintiff alleges to be unlawful during the relevant time period

21. Any and all correspondences and communications including but not limited to
electronic mail, instant messaging, texts and memoranda, sent by or received by any Plaintiffs
from the Town of Woodbury and/or the Town of Woodbury Police Department during the
relevant time period

22. Copies of any documents referencing the racial or religious identity of any
residence in the Association during the relevant time period

23. Copies of the documents that any of the Plaintiffs have concerning any individual
or others interested in purchasing any property in the Association during the relevant time
period

24. Copies of the Resolutions of the Association in the possession or control of any of

the Plaintiffs.

ll

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 12 of 16

25. Copies of any advertisements for the sale of real property in the Association in the
possession or control of any of the Plaintiffs.

26. Copies of all brochures and any literature with regard to ownership of property
within the Association.

27. Copies of all brochures and any literature with regard to efforts by any of the
Plaintiffs to encourage, enlist or otherwise have any person or entity undertake ownership of
property in the Association.

28. Copies of all documents concerning the need for any such Moratorium as well as
all documents concerning the enactment of said Moratorium.

29. Any and all documents or communications in the possession or control of any of
the Plaintiffs with regard to acting as a real estate agent, realtor or broker concerning any
property in the Association.

30. Any and all documents evidencing any business cards of any of the Plaintiffs with
reference to any property, maps or lands in the Association.

3 l. Any and all documents evidencing any rental of any homes of any Plaintiffs in the
Association to any others during the relevant time period

32. Any and all documents evidencing any litigation filed by any of the Plaintiffs with
regard to any acts or omissions of the Association except of this pending Federal Court
litigation

33. Any and all documents evidencing any litigation filed by any of the Plaintiffs with
regard to any acts or omissions of the Counterclaiming Defendants except of this pending

Federal Court litigation

12

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 13 of 16

34. Any and all documents or communications evidencing any efforts by any of the
Plaintiffs who claim to be a licensed realtor, broker or agent in New York State referencing any
real property in the Association for sale, lease or other occupancy

35. Any and all documents or communications by any of the Plaintiffs evidencing the
provision of any financing to any individual or entity with regard to ownership of any property
in the Association.

36. Any and all documents or communications by any of the Plaintiffs evidencing the
offering of any financing to any individual or entity with regard to ownership of any property
in the Association.

37. Any and all records with regard to: (a) Plaintiff Esther Schwimmer concerning
any real estate listings regarding the sale or offer to sale any property within the Association;
and (b) Any MLS Listings/contracts of sale involving Plaintiff Esther Schwimmer and not
involving Hasidic clients since 20l6.

38. Any and all records with regard to: (a) Plaintiff Fraida N. Fried concerning any
real estate listings regarding the sale or offer to sale any property within the Association; and
(b) Any l\/ILS Listings/contracts of sale involving Plaintiff Esther Schwimmer and not
involving Hasidic clients since 2016.

39. Any and all documents or communications with regard to listings obtained by any
of the Plaintiffs with regard to the sale of real property in the Association.

40. Any and all documents or communications evidencing marketing efforts by any

of the Plaintiffs with regard to the sale of real property within the Association.

13

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 14 of 16

41. Any and all documents and communications reflecting any real estate
commissions or other compensations received by any of the Plaintiffs with regard to the listing
or sale of any property within the Association.

42. Any and all documents and communications evidencing any “showing” of homes
within the Association by any of the Plaintiffs to any potential purchaser or lessor of property
within the Association.

43. Any and all documents evidencing any sale or commissions received by any of
the Plaintiffs with regard to real property known as “Country Crossing” within the County of
Orange, State of New York.

44. Any and all documents evidencing any requests by or submission of documents
for financing by any of the Plaintiffs with regard to any property within the Association.

45. Any and all documents or communications from any of the Plaintiffs to the
Monroe Woodbury School District or any representative of that School District during the
relevant time period

46. Any and all documents or communications to any of the Plaintiffs to the Monroe
Woodbury School District or any representative of that School District during the relevant time
period

PLEASE TAKE FURTHER NOTICE that the foregoing are continuing demands and
that if any of the above items are obtained after the date of this Demand, they are to be supplied

to the undersigned pursuant to these demands through supplemental responses

14

Case 7:18-cv-O4622-NSR-PED Document 54 Filed 12/14/18 Page 15 of 16

Dated: December M, 2018
South Nyack, New York

Yours, etc.

MrRANDA SAMBURSKY SLoNE SKLAR}N

VERVENIFWP %\/\

ructh st strain (Rss 1017)

Attomeys For Defendants

HIGHLA.ND LAKES HOAEUWNERS ASSOCZA IYON,
lNC. I/S/H/A HIGHLAND LAKE HOME 0 WNERS
ASSOCIATION, ARZH'UR ED WARDS, INC.,
ARCHWAYPROPERIYM'INAGEMENT, INC.,
CARA/BNE MASTROGIACOMG, CHRISTOPHER
PER]NO I/S/H/A CHR[STOPHER PERR]NO, A.LEC
RUBANO WCH !/S/H/A ALEX RUBANO VIC.’H, NANCY
DL4Z And RA Y TORRES

570 Taxter Road, Suite 561
Elmsford, New York 10523
P (914) 345-65

 

FEErucK CARTNEY & NUGENT, PLLC

 

Dennis E. y`?i (DL 6537)

Attomey For Co claiming Defendants

CARAHNE MASTROGIOCOMO, CHRISTUPHER PERINO,
AND RAY TORRES

96 South Broadway
South Nyack, New York 10960
(845) 353-2000

TO:

Case 7:18-cv-O4622-NSR-PED Document 54

MICHAEL H. SUSSMAN
Attomeys for Plaintiffs

1 Railroad Avenue, Suite 3
Goshen, New York 10924

16

Filed 12/14/18 Page 16 of 16

